DETAILED ACTION
Claims 1-4 and 6-7 (filed 03/11/2022) have been considered in this action.  Claims 1, 6 and 7 have been amended.  Claims 2-4 are presented in the same format as previously presented.  Claim 5 has been canceled.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 3, filed 03/11/2022, with respect to objections to the specification, including to the title, have been fully considered and are persuasive.  The objections of the specification have been withdrawn. 

Applicant’s arguments, see page 10 paragraph 4, filed 03/11/2022, with respect to rejection of claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 11 paragraph 5, filed 03/11/2022, with respect to rejection of claim 5 under 35 U.S.C. 112(d) have been fully considered rejection of claim 5 under 35 U.S.C. 112(d) has been withdrawn. 

Applicant’s arguments, see page 12 paragraph 1, filed 03/11/2022, with respect to objection to claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 

Applicant's arguments, see page 12 paragraph 3, filed 03/11/2022, with respect to rejection of claims 1 and 3-7 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
First, while the examiner appreciates the applicant’s thorough description of how the four different reversing point detecting units operate on different principals, and thus are able to determine different types of machining error causes, the examiner finds the inclusion of four different reversing point detecting units are not required by claim 1 and recommends claiming the invention as such.  In their current form, the claims only requires “at least one reversing point detection unit among” the four reversing point detecting units, thus only a single means of reversing point detection is actually required by the claim.  
detects reversing point in a direction of an axis of a machine on the basis of the machining program” (emphasis added).  As described by Masumiya and noted in the previous rejection:
“[0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed”

As described by Masumiya, a machining program is input, a simulation is run, then the reversing position simulation section generates (i.e. determines) reversing points on the workpiece image (positions of reverse marks) displayed based on the simulation of the machining program via the simulation results.  
The first reversing point detecting unit is claimed as detecting a reversing point “on the basis of the machining program”.  This is a broad statement that does not require any specific steps beyond a machining program being utilized in some way (i.e. basis) to determine/detect where reversing points are throughout machining.  Masumiya’s description in paragraph [0050] fits within this broadly claimed limitation, and thus anticipates this limitation.  Furthermore, the applicant’s argument is a non sequitur; a system such as Masumiya’s that takes in a machining program and then performs different machining at the reversing points must have some method to determine where those reversing points are, 

In regards to the applicant’s arguments, see page 17, that Masumiya fails to teach “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine; and an output unit that outputs the image generated by the drawing unit” the examiner again points the applicant to Figures 9-12 that clearly show reversing points superimposed on an image of a workpiece.  As noted in the previous office action, Masumiya teaches:
[0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22

This statement teaches that there is a display that simultaneously shows a workpiece with its machined surface, and the reverse marks are generated on the machined surface graphically.  The fact that the reverse marks are generated on the machined surface of the workpiece for display implies to one of ordinary skill that they are superimposed, because “on” can mean “on top of” which is what a person having ordinary skill would interpret this to mean; that both the workpiece and the reversing marks are shown together on top of one another.  The fact that Figures 9-12 show this exact interpretation should clarify any confusion as to what this means, as a person having ordinary skill in the art would look to figures 9-12 to show what is meant by this statement, and figures 9-12 clearly show reversing points superimposed on a workpiece.  As noted in the previous office action, claim 1 was rejected under 35 U.S.C. 103, which does not require anticipation but  “[35 U.S.C. §103(a)] A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains” and based upon these teachings of Masumiya, it would have been 
In fact, by applicant’s own argument on page 15, they have stated “At pages 26-27 of the Office Action, the Examiner refers to paragraphs [0047], [0050], and [0056] of Masumiya as teaching the reversing point detecting unit features of claim 1 of the present application.  These portions, and the rest of the disclosure, of Masumiya disclose displaying the positions of reverse marks on a workpiece.”.  By applicant’s own admission, Masumiya discloses that positions of reverse marks are displayed on a workpiece.  The examiner is perplexed by the applicant’s line of reasoning, as they seemingly acknowledge that Masumiya discloses this feature, while simultaneously arguing it does not.  Figures 9-12 of Masumiya lays to rest any doubt as to Masumiya teaching that determined reverse points are superimposed on an image of a workpiece, as that is the very thing being shown in Figures 9-12 and described by paragraphs [0056].    

In regards to the argument that “Applicant has opted to amend claim 1 in this paper to even further distinguish from the applied references by more precisely reciting "a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an the image showing an actual machining failure on the workpiece, so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit"” concerning claim 1 and its newly amended matter, this point has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior art rejection of record for any teaching or matter challenged by this argument.  The examiner has presented prior art reference Matsubara et al. (WO2016027355, hereinafter Matusbara), below is a mapping of these newly claimed features to claim 1 rejected under 35 U.S.C. 103.

In regards to the applicant’s arguments regarding double patenting rejection of Tezuka (US10191468) in view of Masumiya, see page 19 paragraph 1 of the remarks filed 03/11/2022, this point has been considered but is moot because the new ground of rejection does not rely on any reference applied in the double patenting rejection of record for any teaching or matter challenged by this argument.  The examiner has presented prior art reference Matsubara et al. (WO2016027355, hereinafter Matusbara), below is a mapping of these newly 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting claims 1-5,  and “manipulation unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based upon the provided specification, the structure described as being responsible for performing the functional language being performed in claims 1-5 include a processor that reads and executes programs (page 31 of specification) or an arithmetic processing unit such as a CPU and auxiliary storage device (page 31 of specification).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,191,468 in view of Matusbara et al. (WO2016027355, hereinafter Matusbara). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claimed invention is anticipated by the US10191468 Tezuka et al. (hereinafter Tezuka) in view of Matsubara.  The following analysis is provided for instant application’s claim 1 in view of claim 4 of Tezuka, which is dependent upon claim 1 of Tezuka and incorporates all of its features:
Instant Application
16/676,777
US10191468
A numerical control device comprising: a position command generating unit that outputs a position command on the basis of a machining program;
(claim 1) a tool coordinate calculation unit which calculates coordinate values of the tool based on the position information of the at least one drive axle and information regarding the mechanical structure of the machine tool
a servo control unit that controls a servomotor on the basis of the position command;
(claim 1) A tool track display device which displays a track of a tool of a machine tool wherein a workpiece is machined through reciprocal and relative movement between the tool and the workpiece by at least one drive axle using a numerical control device, comprising; a position 

(claim 1) an inverse position acquisition unit which acquires an inverse position in which the motion direction of the tool is inverted from the numerical control device or an operation program of the machine tool,.
a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine the image showing an actual machining failure on the workpiece, so 


(claim 1) a display unit which displays the track of the tool based on the coordinate values of the tool calculated by the tool coordinate calculation unit and the display attribute assigned by the display attribute modification unit; 


The examiner considers a reversing point and an inversion position to be synonymous, as both are described as a point in a machining process in which the polarity of a movement position of an axis of the machine tool is reversed/inverted.  Claim 1 only requires a single (at least one) “reversing point detection unit” of the first, second, third and fourth reversing point detection units, and thus only a single inversion position acquisition unit, which is based on an operation program (first reversing point detection unit) and is taught through Tezuka.  

Matusbara teaches that reversing points are superimposed on an image of the workpiece in Figures 9, 14-15, 21, 24 and 26 and ([page 5] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502); [page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner).  In addition, Matusbara teaches “so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit” ([page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system of Tezuka which detects and displays inversion positions on a display for a numerically controlled machining tool with the ability to superimpose the inversion positions on an image of the workpiece being formed with the inversion positions as taught by Matusbara, because both inventions are in the related field of numerically controlled machining tools with detection for inversion/reversing points and are attempting to visualize the inversion/reversing points for a user to improve clarity of the workpiece forming program and machining process.  As noted by Matusbara “[page 2] The machine tool has a plurality of drive shafts, and even if an error occurs in the movement of one drive shaft, there is a characteristic that a machining mark may be made on the machining surface of the workpiece. Therefore, in order to analyze the cause of the error for each drive axis, further information such as acceleration for each drive axis is required”, and by displaying the reverse marks on an image of the workpiece, a user would better be able distinguish where the reverse marks will appear on a finished 

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Tezuka in view of Matusabara using a similar reasoning as that provided for claim 1 above.  Although in different statutory categories of invention, nothing in claims 6 or 7 distinguish its features from that of claim 1.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,191,468 in view of Tezuka (US10191468, hereinafter Tezuka) and Matusbara et al. (WO2016027355, hereinafter Matusbara). 

In regards to Claim 2, Tezuka further teaches “The numerical control device according to claim 1, further comprising: at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit” ([col 4 line 29] the tool track display device 20 includes an inverse position “wherein the drawing unit changes a display method for each of at least two reversing point locations detected by the at least two reversing point detecting unit to generate an image in which the reversing point locations are superimposed on the image of the workpiece” ([col 4 line 20] the tool track display device 20 includes a display attribute modification unit 23 which modifies the display attribute of the tool track in accordance with the motion direction of the tool 5; [col 6 line 63] a display attribute modification unit 23 modifies the display attribute of the tool track in accordance with the motion direction of the tool 5. Upon modification, the acquired inverse positions are appropriately used. The display attribute can include a color, the type of line, and the thickness, of the track. The display attribute modification unit 23 selects any 

In regards to Claim 3, Tezuka further teaches “The numerical control device according to claim 1, wherein the output unit is a display unit that displays the image of the workpiece, wherein the reversing point location is visualized and superimposed on the image of the workpiece” ([col 2 line 20] a tool track display device according to the first embodiment further comprises an inverse position acquisition unit which acquires an inverse position in which the motion direction of the tool is inverted from the numerical control device or an operation program of the machine tool, wherein the display attribute modification unit modifies the display attribute of the tool track in accordance with the inverse position; [col 2 line 28] in a tool track display device according to any one of the first to third embodiments, the display unit superimposedly displays the commanded track of the tool obtained from the position information .

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,191,468 in view of Tezuka and Matusbara and further in view of Masumiya et al. (US 20170185064, hereinafter Masumiya).

In regards to Claim 4, Tezuka further teaches “The numerical control device according to claim 1, wherein the machine includes a plurality of axes” ([col 3 line 26] FIG. 1 is a perspective view of a machine tool on which a tool track display device according to the present invention is mounted. The machine tool 1 shown in FIG. 1 by way of example is a 5-axis machine tool).  Masumiya further teaches “and the numerical control device further comprises a manipulating unit that visualizes the detected reversing point location, and designates, for each axis of the plurality of axes, whether to superimpose the reversing point location on the image of the workpiece” (Masumiya teaches that reversing points are superimposed on an image of the workpiece in Figures 7-12 and ([0011] According to another feature of the present invention, a control device for .  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claims 1, 6 and 7 have the newly amended limitation “the image showing an actual machining failure on the workpiece”.  The examiner can find no reference in the original disclosure to “an actual machining failure”.  This limitation requires that a machining failure be shown on the workpiece with the image generated by the drawing unit, however no such feature has been described.  The examiner recommends providing an explanation as to how the original disclosure provides description for this feature.  The examiner finds reference in paragraph [0039] of US PGPUB 20200201283 that corresponds to the instant application a description of:
“[0039] A workpiece 20A on the display screen of the display unit 136 illustrated in FIG. 6 is an image of a workpiece in which reversing point locations are superimposed on the image of the workpiece 20 illustrated in FIG. 5. In a case in which the difference to height in adjacent tool routes becomes regularly even due to reciprocating machining by a tool, striping occurs, and can be recognized by the naked eye. In a case in which striping actually occurred on a workpiece machined by the machine 300 on the basis of the machining programs, a user observes whether the striping occurred on the machined workpiece coincide with the lines of the reversing point locations (illustrated in FIG. 6) in the Z-axis direction detected by the reversing point detecting unit 131. In a case in which the striping on the machined workpiece coincides with the lines of the reversing point locations in the Z-axis direction illustrated in FIG. 6, it is found that the striping generated due to reversing point of the Z-axis direction in the command routes defined by the machining programs”

This portion of the specification is describing that the actual machined workpiece, not the one imaged on a screen, is observed to see if the reversing points displayed on the screen coincide with those of the actual machined workpiece “by the naked eye”.  In other words, the human observer is comparing the actual machined product for “actual machining failure” in the form of striping, however this is not the image being generated by the drawing unit because in no way is it described how an image of the actual machined workpiece is gathered or generated.  A person having ordinary skill in the art would recognize that in order for an “actual machining failure on the workpiece” to be imaged, there must be some form of camera or photography that is capable of taking a picture of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 7 claim the limitation “the image showing an actual machining failure on the workpiece, so that a determination...”.  As noted above in rejection under 35 U.S.C. 112(a), claims 1, 6 and 7 are claiming something different from what is described in the specification.  What is claimed is that the drawing unit generates an image in which the “showing an actual machining failure on the workpiece” is realized on the image (i.e. showing).  The specification in paragraphs [0039] and beyond describe that an actual machined workpiece is observed by a human for determining whether the factor of machining failure on a workpiece is formed, wherein the determination of a coincidence between the image with superimposed reversing points and the actual machining failure is a comparison between an actually machined part and a display of the generated image (i.e. there are two workpieces, the image and the real-life).  This point is 
The examiner can find no reference to an “actual machining failure” in the original disclosure, thus making it unclear what effect the word “actual” has on this phrase.  A person having ordinary skill in the art would recognize that in order for an “actual machining failure” to occur, it must be interpreted to mean a real-life failure and not a simulated failure of machining is carried out.  For this to be possible either a camera must take a picture of the actually machined workpiece in order to superimpose the reversing points on the picture, or some process must be executed so that “actual machining failure[s]” are recognized by the 
For the sake of compact prosecution, the examiner shall consider the newly amended limitation to mean that the actual machining failures are those created when a machining program is executed in real-life to create the workpiece so that machining failures can be determined to coincide with the image showing reversing points superimposed on the workpiece.
Claims 2-4 are dependent upon claim 1, and thus inherit the rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as obvious over Masumiya et al. (US 20170185064, hereinafter Masumiya) in view of Matsubara et al. (WO2016027355, hereinafter Matsubara).

Claim 1, Masumiya teaches “A numerical control device comprising: a position command generating unit that outputs a position command on the basis of a machining program” ([0046] The interpolating section 14 interpolates the movement commands, in the X-, Y-, Z- and C-axis directions, via calculation based on an interpolation function, and outputs position commands, fitted to an interpolating function and the respective X-, Y-, Z- and C-axial feed speeds, to the servo-controlling section 16; [0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M;) “a servo control unit that controls a servomotor on the basis of the position command” ([0043] The X-axis servomotor 114, the Y-axis servomotor 116, the Z-axis servomotor 118 and the C-axis servomotor 122, and the X-axis scale, the Y-axis scale, the Z-axis scale and the rotary sensor are connected to an NC device 10 for controlling the machine tool 100) “at least one reversing point detecting unit among a first reversing point detecting unit that detects reversing point in a direction of an axis of a machine on the basis of the machining program, a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program, a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis, and a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine” ([0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device 10. The synthesized program is also sent to the reversing position simulating section 24. The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine;” (Fig. 9-12 and [0050] The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0055] The synthesis program calculating section 22 outputs the synthesized program to the reading and interpreting section 12 and the reversing position simulating section 24 of the NC device 10. The synthesis program calculating section 22 provides a superimposing section recited in the claims “and an output unit that outputs the image generated by the drawing unit” ([0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0065] The reverse marks TSx and TSy shown in FIGS. 9 and 10 can be dispersed in the rotational direction of the C-axis by controlling the C-axis as described above). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 
Masumiya fails to teach “the image showing an actual machining failure on the workpiece, so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit”.
Matsubara teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” (Fig. 11 and [page 11] Here, the “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” (Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data.) “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine” (Figures 9, 14-15, 21, 24 and 26 and [page 5] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502); [page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner) “so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit” ([page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner; wherein because the problem location can be easily identified, it can be considered that a determination is made of whether the actual machining failure coincides with the visualized reversion point location, as 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reversing point determination and displaying system that superimpose reversing points that were determined based on a machining program on an image of the workpiece as taught by Masumiya with the ability to make a determination of whether actual machining failures coincide with visualized reversing point locations that were determined based on feedback data and which color the reversing points different colors as taught by Matsubara because by implementing the coloring system of Matsubara one would expect better visual noticeability and emphasis would be placed on the reversing points, thus making them more easy to see so determinations of coincidence between the reversing points and the workpiece are made possible.  Furthermore, by offering the ability to determine where reversing points are that coincide with machining errors, one would expect to have the added benefit of knowing where reversing points are causing machining errors, and thus can improve the machining program to remove such points through program modification.  In addition, because Masumiya describes a way to modify programs so that reversing points do not 

In regards to Claim 2, Masumiya and Matsubara teaches the numerical control device as incorporated by claim 1 above.
Masumiya further teaches “The numerical control device according to claim 1, further comprising: ... the first reversing point detecting unit...” ([0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the “wherein the drawing unit changes a display method for each of at least two reversing point locations detected by the at least two reversing point detecting unit to generate an image in which the reversing point locations are superimposed on the image of the workpiece” (Fig. 7-12 and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; wherein because the sizes of reverse marks can be different, different sizes can be used for different locations).
“at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit”
Matsubara teaches “at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the increase / decrease in the NC command data value is switched. Similarly, the Y axis reversal point is NC command data 5, and the Z axis reversal point is NC command data 2 and NC command data 5.; wherein the above describes the second reversing point detecting units functions; Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that determines reversing point on the basis of a machine program as taught by Masumiya, with the system that determines reversing points of the basis of command data and feedback data as taught by Matsubara, because by having multiple methods for determining where reversing points are located one would expect to gain the added benefit of being able to determine reversing points that are not a direct cause of the machining program but in the way the numerical controller interprets the machining program and realizes it in actuality.  By combining these elements it can be considered taking the known two ways of determining reversing points by command data and feedback data and implementing them into the known system that determines reversing points based on a machining program so that reversing points can be superimposed on a workpiece image in a known way to achieve predictable results.  

In regards to Claim 3, Masumiya and Matsubara teaches the numerical control device as incorporated by claim 1 above.  Masumiya further teaches “The numerical control device according to claim 1, wherein the output unit is a display unit that displays the image of the workpiece, wherein the reversing point location is visualized and superimposed on the image of the workpiece” (Fig. 7-12 shows reversing marks TSx and TSy superimposed on workpiece M and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed.)  .

In regards to Claim 4, Masumiya and Matsubara teaches the numerical control device as incorporated by claim 1 above.  Masumiya further teaches “The numerical control device according to claim 1, wherein the machine includes a plurality of axes” ([0045] With reference to FIG. 1, a block diagram of an example of an NC device which carries out the machining method of the invention is shown. An NC device 10 comprises a reading and interpreting section 12, an interpolating section 14 and a servo controlling section 16. The reading and interpreting section 12 reads and interprets a machining program, received from “and the numerical control device further comprises a manipulating unit that visualizes the detected reversing point location, and designates, for each axis of the plurality of axes, whether to superimpose the reversing point location on the image of the workpiece” (Fig. 7-12 and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0064] When machining the workpiece M with a tool T moved relative to the workpiece M along a plurality of concentric circular tool paths TP as shown FIG. 7 by controlling the essential linear feed axes of the X-, Y- and Z-axes, reverse marks TSz, shown in FIGS. 11 and 12, are formed when the rotational direction of the Z-axis feed motor is changed, as well as reverse marks TSx and TSy (FIGS. 9 and 10) are formed when the rotational directions of the respective X-axis feed motor and Y-axis feed motor are changed).  

In regards to Claim 6, Masumiya teaches “A machining simulation device operated in a computer, the machining simulation device comprising: at least one reversing point detecting unit among: a first reversing point detecting unit that detects reversing point in a direction of an axis of a machine on the basis of the machining program, a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program, a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of a servo control unit that controls a servomotor which drives the axis, and a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine;”([0048] The machining program 30 and the reversing position dispersing program 32 may be input into the synthesis program calculating section 22 via a computer network such as a LAN from a machining program generating device (not shown) such as a CAM (Computer Aided Manufacturing) device. The tool path generating device 20 may be provided with an input device (not shown) such as a key board or a touch panel, so that via the input section an operator can input a machining program 30 and the reversing position dispersing program 32 into the synthesis program calculating section 22 or can edit the machining program 30 and the reversing position dispersing program 32 which has been input into the synthesis program calculating section 22; [0047] The tool path generating device 20 comprises a “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine; (Fig. 9-12 and [0050] The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0055] The synthesis program calculating section 22 outputs the synthesized program to the reading and interpreting section 12 and the reversing position simulating section 24 of the NC device 10. The synthesis program calculating section 22 provides a superimposing section recited in the claims [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22. The of the X-, Y- and C-axial positions along the tool path are displayed when the rotation of the X-axis servomotor 114 or the Y-axis servomotor 116 is reversed [0057] according to the invention, the reverse marks QP are equally dispersed along the surface of the circular groove G. In order to disperse equally, it is required to adjust the rotational direction and “and an output unit that outputs the image generated by the drawing unit” ([0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0065] The reverse marks TSx and TSy shown in FIGS. 9 and 10 can be dispersed in the rotational direction of the C-axis by controlling the C-axis as described above). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which displays reversing marks by superimposing the marks on a display of a workpiece with the system which detects and incorporates reversing marks into images in multiple axis of a machine tool because it would further Masumiya’s stated goal of “[0009] and the object of the invention is to provide a machining method and a control device for a machine tool which disperses reverse marks across a machined surface so as to prevent the reverse marks from being intensively generated within a specific region” because by displaying all the reversing marks on a superimposed image of a workpiece as shown in Figures 7-
Masumiya fails to teach “the image showing an actual machining failure on the workpiece, so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit”.
Matsubara teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the increase / decrease in the NC command data value is switched. Similarly, the Y axis reversal point is NC command data 5, and the Z axis reversal point is NC “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” (Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data.) “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine” (Figures 9, 14-15, 21, 24 and 26 and [page 5] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502); [page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with “so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit” ([page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner; wherein because the problem location can be easily identified, it can be considered that a determination is made of whether the actual machining failure coincides with the visualized reversion point location, as the FB information contains the color information that changes the color at reversing points).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reversing point determination and displaying system that superimpose reversing points that were determined based on a machining program on an image of the workpiece as taught by Masumiya with the ability to make a determination of whether actual machining failures coincide with visualized reversing point 

Claim 7, Masumiya teaches “A machining simulation method comprising the steps of: performing at least one reversing point detection among: a first reversing point detection that detects reversing point in a direction of an axis of a machine on the basis of the machining program, a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program, a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of a servo control unit that controls a servomotor which drives the axis, and a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine;”([0048] The machining program 30 and the reversing position dispersing program 32 may be input into the synthesis program calculating section 22 via a computer network such as a LAN from a machining program generating device (not shown) such as a CAM (Computer Aided Manufacturing) device. The tool path generating device 20 may be provided with an input device (not shown) such as a key board or a touch panel, so that via the input section an operator can input a machining program 30 and the reversing position dispersing program 32 into the synthesis program “visualizing a reversing point location detected by the at least one reversing point detection, and generating an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine; (Fig. 9-12 and [0050] The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0055] The synthesis program calculating section 22 outputs the synthesized program to the reading and interpreting section 12 and the reversing position simulating section 24 of the NC device 10. The synthesis program calculating section 22 provides a superimposing section recited in the claims [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22. The of the X-, Y- and C-axial positions along the tool path are displayed when the rotation of the X-axis servomotor 114 or the Y-axis servomotor 116 is reversed “and outputting the image generated” ([0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0065] The reverse marks TSx and TSy shown in FIGS. 9 and 10 can be dispersed in the rotational direction of the C-axis by controlling the C-axis as described above). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which displays reversing marks by superimposing the marks on a display of a workpiece with the system which detects and incorporates reversing marks into images in multiple axis of a machine tool because it would further Masumiya’s stated goal of “[0009] and the object of the invention is to provide a machining method and a control device for a machine tool which disperses reverse marks across a machined surface so as to prevent the reverse marks from 
Masumiya fails to teach “the image showing an actual machining failure on the workpiece, so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit”.
Matsubara teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” (Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data.) “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine” (Figures 9, 14-15, 21, 24 and 26 and [page 5] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it “so that a determination is made of whether the actual machining failure coincides with the visualized reversing point location detected by the at least one reversing point detecting unit” ([page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner; wherein because the problem location can be easily identified, it can be considered that a determination is made of whether the actual machining failure coincides with the visualized reversion point location, as the FB information contains the color information that changes the color at reversing points).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reversing point determination and displaying system that superimpose reversing points that were determined based on a machining program on an image of the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masumiya and Matsubara as applied to claim 1 above, and further in view of Tezuka et al. (US 10191468, hereinafter Tezuka).  
In regards to Claim 2, Masumiya and Matsubara teaches the numerical control device as incorporated by claim 1 above.
Masumiya further teaches “The numerical control device according to claim 1, further comprising: ... the first reversing point detecting unit...” ([0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device 10. The synthesized “wherein the drawing unit changes a display method for each of at least two reversing point locations detected by the at least two reversing point detecting unit to generate an image in which the reversing point locations are superimposed on the image of the workpiece” (Fig. 7-12 and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; wherein because the sizes of reverse marks can be different, different sizes can be used for different locations).
“at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit”
Tezuka teaches “at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit” ([col 4 line 29] the tool track display device 20 includes an inverse position acquisition unit 25 which acquires an inverse position in which the motion direction of the tool 5 is inverted from the NC device 16 or the operation program of the machine tool 1. As can be seen in FIG. 2, an inverse position input unit 26, such as a keyboard, a mouse, a touch panel, through which an operator can externally designate the inverse position where the motion direction of the tool 5 is inverted is connected to the tool track display device 20; wherein a motion direction inversion detection is functionally equivalent to a fourth and third reversing point detecting unit, and an operation program inversion detection is a first reversing point detection unit) “wherein the drawing unit changes a display method for each of at least two reversing point locations detected by the at least two reversing point detecting unit to generate an image in which the reversing point locations are superimposed on the image of the workpiece” ([col 4 line 20] the tool track 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified numerical control system that teaches a first method of detecting reversal points by analyzing a machining program so that the display of reversal points can be superimposed over a workpiece as taught by Masumiya, with the two reversal point detection units that operate by detecting reversal points both through both analyzing a program and analyzing positional information of a moving portion of the machine so that reversal points can be distinguished and modified to have .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116